Case 8:18-bk-11321-MW   Doc 67 Filed 11/02/18 Entered 11/02/18 18:27:21   Desc
                         Main Document    Page 1 of 5
Case 8:18-bk-11321-MW   Doc 67 Filed 11/02/18 Entered 11/02/18 18:27:21   Desc
                         Main Document    Page 2 of 5
Case 8:18-bk-11321-MW   Doc 67 Filed 11/02/18 Entered 11/02/18 18:27:21   Desc
                         Main Document    Page 3 of 5
Case 8:18-bk-11321-MW   Doc 67 Filed 11/02/18 Entered 11/02/18 18:27:21   Desc
                         Main Document    Page 4 of 5
Case 8:18-bk-11321-MW   Doc 67 Filed 11/02/18 Entered 11/02/18 18:27:21   Desc
                         Main Document    Page 5 of 5
